Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to claims presented in the Notice of Allowance filed 11/05/2021.  

Allowable Subject Matter
Claims 1-9, 14, 18, and 20-30 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Emsellem 2013/0067883.
Regarding claim 1, the prior art neither teaches nor renders obvious “A plasma production device comprising: (a) a plasma production chamber having a cylinder body, a first closed end and a second open end; (b) a magnet system comprising one or more magnets configured to establish a magnetic field within the plasma production chamber, the magnetic field comprising magnetic field lines oriented parallel to a central longitudinal axis of the plasma production chamber with a magnetic field strength that is continuously decreasing from the first closed end to the second open end, each magnet of the one or more magnets producing a magnetic field of a same polarity within the plasma production chamber, wherein the one or more magnets comprises at least one radial magnet located proximate the second open end and distal the first closed end and at least one additional magnet located proximate the first closed end and distal the second open end, wherein the second magnet is another of the at least one radial L) of the plasma production chamber is selected from a range between a minimum radius and a maximum radius, the range configured to provide an increased efficiency of the plasma production device, wherein the minimum radius is a predetermined average Larmor orbit radius (Pi) of ions of the generated plasma, the minimum radius configured to allow complete orbits of the ions and electrons in the production chamber, wherein the maximum radius is two to ten times a predetermined skin depth (Ps) of the RF energy,  wherein the RF energy ionizes and heats a majority of the gaseous propellant within the cylinder body by inductive heating, and wherein the plasma production device is electrodeless and produces a primary source of thrust by ambipolar acceleration of the ions exiting the second open end “ in combination with the other limitations of the claims.
Regarding claim 21, the prior art neither teaches nor renders obvious “a plasma production device comprising: (a) a plasma production chamber having a cylinder body, a first closed end and a second open end; (b) a magnet system comprising one or more magnets configured to establish a magnetic field within the plasma production chamber, the magnetic field comprising magnetic field lines oriented parallel to a central longitudinal axis of the plasma production chamber each of the one or more magnets producing a magnetic field of a same polarity within the plasma production chamber, wherein the one or more magnets comprises at least one radial magnet located proximate the second open end and distal the first closed end and at least one additional magnet located proximate the first closed end and distal the second open end, wherein the second magnet is another of the at least one radial magnets or at least one planar magnet; wherein a radius (RL) of the production chamber is selected from a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/           Primary Examiner, Art Unit 3741